Citation Nr: 1608392	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) vocational rehabilitation decision of November 2013 that denied additional training.  

In a September 2015 Notice of Disagreement form, the Veteran's representative stated that she had been newly appointed to represent the Veteran, and did not know what decisions had been issued, and whether any appeal periods were running.  She stated that the form should be considered as a notice of disagreement with every decision issued during the past year.  She added that she would provide a more detailed notice of disagreement once she received copies of any rating decisions issued during the preceding year.  She was provided with a complete copy of the claims file on January 30, 2016.  As no specific notice of disagreement has yet been received, the Board does not have jurisdiction over any such issues, and they are referred to the AOJ for any appropriate action.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran participated in a VA vocational rehabilitation program that was completed, according to the school, on May 30, 2013.  He and his counselor had developed an Individual Written Rehabilitation Plan (IWRP) for training as a Building Maintenance Technician.  He was declared job ready, and placed into Employment Services effective July 10, 2013.  However, in August 2013, he stated that he did not feel that he had adequate skills for employment, and wished to have additional training in the area of Repair Carpentry, which he believed would prepare him for employment.  

In November 2013, the vocational rehabilitation counselor (VRC) denied the Veteran's claim for additional training, for a number of reasons including his failure to complete the employment services he had agreed to, and that he had already enrolled in a new program at the training facility, without having the program approved.  The Veteran disagreed, stating that he needed additional training.  He indicated that he had been led to believe that his completed training program would have certified him for many more skills than turned out to be the case.  He had enrolled in a course in cabinet making to broaden his skillset and improve his employment prospects.  

However, he was informed, in the December 2013 statement of the case, that he had been trained in accordance with his IWRP, and had received all the training necessary for entry into suitable employment.  He had also agreed to seek employment upon completion of his training in an Individual Employment Assistance Plan (IEAP).  However, to date, the AOJ noted that he had not provided any documentation showing his attempts to obtain suitable employment.  

In his substantive appeal, he stated that he had not actually been able to complete the Maintenance/Repair Carpenter training until August 2013.   

In November 2015, the Veteran submitted additional information regarding his training, which is located in the VBMS electronic file.  This includes a 2-page "Official Transcript" from Metro Technology Center, which is largely illegible because the text is obscured by the background of the paper, denoting that it is a copy.  Given that the Veteran alleged, in his substantive appeal, that he did not complete his previously approved program until August 2013, the VR&E office should obtain a version of this document that can be scanned into the VBMS file in a manner that retains legibility.  

The information submitted by the Veteran also includes, for the first time, evidence of additional training, including in residential construction methods and carpentry, undertaken by the Veteran until/in August 2014.  This request for approval of training already completed must be considered as part of the claim for extended training currently on appeal, and must be reviewed by the VR&E office in the first instance, to include consideration of whether such training can legally be approved on a retroactive basis.  In this regard, although the Board can find no evidence of notification to VA of this training until November 2015, in the notice of denial of his claim in November 2013, it was noted that he had already enrolled in a new program at the training facility, without having the program approved.  The complete transcript should elucidate whether the training noted at this time continued until August 2014.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete, official transcript of the Veteran's training from Metro Technology Centers (MTC) that can be scanned into the electronic VBMS file and still retain legibility.

2.  The VR&E office should review the new information received from the Veteran since the December 2013 statement of the case (erroneously labeled as a supplemental statement of the case), with respect to the different aspects of the Veteran's appeal, as follows:  

   *  The Veteran contends that he did not complete his training with MTC until August 2013, rather than at the end of May 2013, and, therefore, (a) he is entitled to VR&E benefits for training through the completion date; and (b) it was premature to have assigned him to employment services in July 2013, as he was not ready by that date.  

   *  In November 2013, it was noted that the Veteran had enrolled in a new program at the training facility, without having the program approved.  The question of approval for this program, as additional training, must be addressed.  To this end, the VR&E office must obtain information from the school regarding that program, including courses taken; the name of the program; and whether and, if so, when the program was satisfactorily completed.  In addition, any notice to VA regarding this training must be associated with the claims file.
   
   *  In November 2015, the Veteran submitted information regarding additional vocational training he received through August 2014, and this must be reviewed in the context of the claim for extended training currently on appeal.  It must be determined whether this was part of the program of training mentioned by the VR&E office in November 2013.  If not, the question of whether such benefit may be granted on a retroactive basis, given the apparent lack of notice to VA until November 2015, must be addressed.  

For all of the above, any additional development needed prior to a decision must be undertaken. 

3.  After the completion of any indicated development, the VR&E office should review the claim for additional training, in light of the evidence and arguments addressed above in the preceding paragraph.  .  If the claim remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case that clearly sets forth the legal basis for the denial of the claim, and addresses all aspects of the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




